Citation Nr: 0925893	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disk 
disease, L5-S1, with associated spondylosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to 
October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2008.  This matter came 
back before the Board of Veterans' Appeals (Board) on Remand 
from the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in March 2004. This 
matter was originally on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As noted in the February 2008 Board Remand, by an August 2004 
Order, the Court, pursuant to a joint motion, vacated a March 
2004 Board decision and remanded the case for readjudication.  
The joint motion indicated that a February 2003 examination 
report contained ambiguous findings.  

The February 2003 VA examination report, authored by Dr. 
M.V.H., noted that the Veteran's claims file had been 
reviewed.  Dr. M.V.H. noted that there was indeed a 
discrepancy between the Veteran's view of his back difficulty 
and the VA examiner's view of the Veteran's back problem and 
noted that there were three components to this description, 
the traumatic event which occurred in 1988 and noted that the 
mechanism of the fall, landing flat on ones back, was not 
appropriate to cause the Veteran's disc degeneration.  Dr. 
M.V.H. noted that herniated discs would be caused by axial 
loading injuries such as landing on one's feet or one's 
tailbone to transmit pressure throughout the vertical axis of 
the spine.  Dr. M.V.H. stated that as the Veteran landed flat 
on his back, there was likely no compression of the spine or 
the discs and no rotational problem with the spine.  

Dr. M.V.H. noted that the second facet of the Veteran's 
problem included his radiographic findings which were clearly 
degenerative in nature although somewhat marked in their 
severity.  Dr. M.V.H. stated that it was likely that these 
findings would have been present whether or not the Veteran 
had fallen and he stated that he believed that the 1999 VA 
examiner was correct in his assessment that the lumbar 
spondylosis was unrelated to the Veteran's fall.

Dr. M.V.H. noted that the third component of the Veteran's 
disability was the functional status and the amount of pain.  
Dr. M.V.H. noted that the Veteran's treating physician had 
instructed the Veteran to refrain from heavy lifting 
including that which was required to do his job waiting 
tables.  Dr. M.V.H. noted that it was clear that during the 
later part of the 1990s and more recent years, the Veteran's 
back difficulty had worsened and he had sought medical 
intervention many times.  Dr. M.V.H. stated that he believed 
strongly that the Veteran would have back pain and would have 
some disability whether or not he sustained his fall or 
service-connected injury in 1988.  Dr. M.V.H. opined that the 
etiology of the Veteran's back difficulty was not traumatic 
at all, it was degenerative in nature and stated that the 
fall was the predisposing factor to the onset of the pain 
problem and likely contributed a small degree to the 
Veteran's status.  He also opined that the degree was likely 
no more than 25 percent of the Veteran's functional capacity 
and present condition.  Dr. M.V.H. noted that the rest of the 
Veteran's problem including the radiographic findings of 
lumbar spondylosis and the remainder of his back condition 
and sciatic condition was not related to the trauma.    

The joint motion indicated that a February 2003 examination 
report contained ambiguous findings.  On one hand, the report 
finds that the Veteran's disability was not traumatic in 
origin, but rather degenerative, and not the result of the 
in-service injury.  On the other hand, the report states that 
25 percent of the Veteran's current disability is the result 
of the in-service injury.  The Joint Motion indicated that it 
was unclear how these statements should be interpreted and 
noted that it could be that the statements were mutually 
exclusive and that if the former were true the examination 
was unfavorable to the Veteran and if the latter, it was 
favorable.  Or, it could be that the findings should be read 
together, and that the examiner meant that the in-service 
injury contributed to cause the current disability or 
aggravated it.  The Joint Motion noted that by creating such 
confusion, the examination did not contain sufficient detail.  
The Joint Motion stated that on remand, the Board must obtain 
a medical opinion that is sufficient to decide the case and 
that specifically the Board must obtain an opinion that 
clearly specifies whether the "25 percent" contribution 
from the in-service injury, diagnosed in the February 2003 
opinion, means that the in-service injury cause, contributed 
to cause, or aggravated a current disability of the back.

In December 2005, the Board remanded the case for additional 
development including contacting the February 2003 VA 
examiner and requesting that he clarify whether the 25 
percent contribution from the in-service injury caused, 
contributed to cause, or aggravated a current disability of 
the back.  The remand also noted that if the February 2003 VA 
examiner was not available, the RO should schedule the 
Veteran for a low back examination for the purpose of 
ascertaining the nature and etiology of any current low back 
disability.  The Board specifically noted that the examiner 
should provide an opinion as to whether any current low back 
disability was etiologically related to the Veteran's active 
duty service, including whether in-service injury caused, 
contributed to cause, or aggravated a current disability of 
the back.

In February 2008, the Board remanded the case for additional 
development including obtaining the Veteran's Army Reserve 
service medical records, determining if Dr. M.V.H. was 
available to clarify his February 2003 medical opinion 
pursuant to the Joint Motion; and if Dr. M.V.H. was not 
available, for another orthopedic physician to specifically 
answer the question to the best of his or her ability whether 
the "25 percent" contribution from the in-service injury, 
diagnosed in the February 2003 opinion, means that the in-
service injury caused, contributed to cause, or aggravated 
the Veteran's degenerative disc disease or spondylosis.  

These two development issues were not completed.  The 
February 2009 Supplemental Statement of the Case noted that 
in March 2008, the Veteran was sent a letter asking him to 
provide the dates and location of his Army Reserve periods of 
service and that to date that information had not been 
received.  However, the record indicates that a letter 
received in December 2008 from the Veteran's attorney 
included such information.  He noted that according to the 
Veteran, he was in the Army Reserve and had duty in Tampa, 
Florida from October 5, 1990 to April 28, 1996.  With respect 
to the requested medical opinion, there is no indication in 
the record that Dr. M.V.H. was not available.  In addition, a 
June 2008 VA examination report authored by M.L.B., D.O., 
does not address the "25 percent" contribution from the in-
service injury.  

Further development is, therefore, needed in light of this 
Stegall violation.

Accordingly, the case is REMANDED for the following action: 

1.  A request should be made for complete 
Reserve service medical records from all 
appropriate sources until such records 
are obtained or it is clear that these 
records do not exist.  The veteran has 
provided information that he was in the 
Army Reserves and had duty in Tampa, 
Florida from October 5, 1990 to April 28, 
1996.  Any records obtained should be 
associated with the claims file.  

2.  The claims file must be made 
available to and reviewed by Dr. M.V.H., 
the physician who authored the February 
2003 medical opinion; or, if he is not 
available, Dr. M.L.B., the physician who 
authored the June 2008 medical opinion; 
or, if she is not available, another 
physician.  An addendum report should 
reflect that such a review was made.  

The examiner should provide a medical 
opinion that clearly specifies whether 
the "25 percent" contribution from the 
in-service injury, diagnosed in the 
February 2003 opinion, means that the in-
service injury caused, contributed to 
cause, or aggravated his current non-
service connected back disability, 
including degenerative disc disease and 
spondylosis.  The examiner must be made 
aware that the RO has subsequently 
granted service connection for chronic 
lumbar strain/ mechanical low back 
syndrome.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



